LUMPKIN, J.,
dissents.
¶ 1 I must respectfully dissent to the opinion in this case. Not only does the Court disregard its own jurisprudence, it also disregards the role of the judicial branch of government envisioned by the framers of our national constitution.
¶ 2 The Appellant raised two propositions of error in her appeal. First, she claims the trial court erred in denying Appellant’s motion to be certified as a child where the evidence indicated she met the overall criteria for being placed in the juvenile system. Second, Appellant claims the magistrate abused her discretion by refusing to follow Dr. Richard Kahoe’s report that found Appellant did not possess the sophistication or maturity to appropriately understand the consequences of her actions.
¶ 3 Each of these issues can and should be adjudicated on the record presented as part of this appeal. The Appellant had the opportunity to present evidence in the district court on her Motion for Certification as a Youthful Offender or Juvenile. The trial judge reviewed that evidence and rendered a decision. I find nothing in the law to show the trial judge abused her discretion with respect to either of these issues.
¶ 4 The Oklahoma Legislature has provided a list of guidelines for trial courts to consider in resolving a certification motion under the Youthful Offender Act. 10 O.S.Supp.1997, § 7306-2.5(D). Under this section, a judge need not detail responses to each of the guidelines but shall state that each of the guidelines was considered in reaching the decision. The majority is apparently offended by this provision. However, it is nothing new. An identical provision has been around since 1978 in our reverse certification statute. 10 O.S.Supp.1991, § 7306-1.1(E). Indeed, this Court has considered this language in the past without finding any problems. See W.D.C. v. State, 799 P.2d 142, 144 (Okl.Cr.1990) (“The Court must state that it has considered each of the guidelines in reaching the decision, but it need not detail responses to each of the four factors.”); G.E.D. v. State, 751 P.2d 755, 757 (Okl.Cr.1988) (“We again find no abuse of discretion. The statute clearly states that a trial court need not detail responses to each of the considerations as long as they are noted in the determination.”); S.R.S. v. State, 728 P.2d 515, 518 (Okl.Cr.1986) (“the statute in question is constitutional and meets the requirements of due process.”).
¶ 5 Although the Youthful Offender Act provides no specific standard of review for use on appeal, the standard was abuse of discretion under the previous reverse certification law. W.C.P v. State, 791 P.2d 97, 100 (Okl.Cr.1990). An “abuse of discretion” is a clearly erroneous conclusion and judgment, one that is clearly against the logic and effect of the facts presented in support of and against the application. Id.
¶ 6 Applying that standard to the record created in the district court, the trial judge did not abuse her discretion. The preliminary hearing testimony of the witnesses and the stipulation of Appellant’s sister show the offense was committed in an aggressive, violent, and premeditated manner. Appellant deliberately and purposefully procured the knife, located the victim, and stabbed her. Despite efforts to stop her, Appellant tried to stab the victim a second and third time. The only other evidence is the testimony of the psychologist who spent two hours and six minutes with Appellant and determined “justice cannot be served” by trying her as an adult. Yet this same psychologist also testified he could not guarantee two years at the Rader facility would be enough for Appellant.
*344¶ 7 Just because an expert witness gives an opinion does not mean the trial judge abused her discretion by refusing to follow it. Under Section 7306-2.5(D), that recommendation is only one factor to consider, and the statute does not place any greater weight on it than the other criteria which must be considered. The record shows the judge considered the report. This was all she was statutorily required to do. Her decision not to follow the psychologist’s recommendation is not clearly erroneous, as the psychologist testified Appellant knew right from wrong and knew what she was doing was wrong.
¶8 The Court once again disregards its role within our system of checks and balances established through the creation of an executive, legislative, and judicial branch of government. Rather than adjudicating issues properly before us, the majority renders an advisory opinion on its views of the Youthful Offender Act. However, the Court of Criminal Appeals does not issue advisory opinions. See e.g., Steffey v. State, 916 P.2d 263 (Okl.Cr.1996); Canady v. Reynolds, 880 P.2d 391, 394 (Okl.Cr.1994); Matter of L.N., 617 P.2d 239, 240 (Okl.Cr.1980). It is “the province and duty of the judicial department to say what the law is,” Marbury v. Madison, 1 Cranch 137, 5 U.S. 137, 177, 2 L.Ed. 60 (1803) — not what the law should be.
¶ 9 In executing our constitutional role, the judiciary should adjudicate only those issues which are presented to it. This allows for a reasoned analysis of the statutory language when compared to facts which bring particular provisions of the Act into question. Just because the majority is overwhelmed by the new Youthful Offender Act, does not mean it has to pass judgment on the entirety of the Act in one fell swoop.
¶ 10 I am extremely concerned when the Court begins rewriting lawfully enacted legislation. I am even more concerned when such a practice occurs without any finding that the legislation is unconstitutional, as drafted. While it is clear the majority would have drafted the Youthful Offender Act differently, this is not a valid basis to disregard the plain legislative intent in the act. As Alexander Hamilton stated in Federalist No. 78, “it can be of no weight to say, that the Courts on the pretense of a repugnancy, may substitute their own pleasure to the constitutional intentions of the Legislature.”
¶ 11 The role of the judiciary and the ability of its members to stay within that role has been a matter of discussion since the creation of our great republic. Many years ago, some were concerned that the authority of the proposed Supreme Court of the United States would be superior to that of the Legislature and the power of construing the laws according to the spirit of the Constitution would allow the court to mold those laws into whatever shape it deemed proper. Alexander Hamilton responded to this charge in Federalist No. 81:
there is not a syllable in the plan under consideration, which directly empowers the national courts to construe the laws according to the spirit of the Constitution, or which gives them any greater latitude in this respect, than may be claimed by the courts of every state. I admit, however, that the Constitution ought to be the standard of construction for the laws, and that wherever there is an evident opposition, the laws ought to give place to the Constitution .... There never can be danger that the judges, by a series of deliberate usur-pations on the authority of the Legislature, would hazard the united resentment of the body entrusted with it, while this body is possessed of the means of punishing the presumption by degrading them from their stations.
¶ 12 In the present case, the majority’s dicta, in the form of an advisory opinion, disregards the judicial role of adjudicating propositions raised on the record presented. The Court is not called upon to reconcile conflicting statutes. Neither is it required to determine the constitutionality of this Act. It is merely required to apply a lawful statutory enactment to the facts of this case as raised by the allegations of error on appeal. That is the role of this Court and the discipline this Court should exercise in fulfilling its role under our system of government. Rather than adjudicating the issues raised on the record or merely remanding the case for the trial judge to enter findings of fact and conclusions of law to support her decision, the *345majority has chosen to send the case back for a “full adversarial hearing at which Appellant will have the burden of proof to establish by a preponderance of the evidence that she should be treated as a youthful offender”. The Appellant has already had that opportunity. She has exercised her rights and decided what evidence she would present. The majority should exercise discipline and restrain itself from the human frailty of attempting to refashion this case into the case they wish it could be. Or, as previously noted approximately 210 years ago, “[i]t can be of no weight to say, that the Courts on the pretense of a repugnancy, may substitute their own pleasure to the constitutional intentions of the Legislature”.
LANE, J., dissents.
¶ 1 The Appellant has raised two propositions of error:
1. The trial court erred in denying the juvenile’s motion to certify her as a child where the evidence indicated that the juvenile met the overall criteria for being placed in the juvenile system.
2. The Magistrate abused her discretion in refusing to follow Dr. Richard Ka-hoe’s report that found Appellant did not possess the sophistication and maturity to appropriately understand the consequences of her actions.
These are the only issues that I would address, and I consider any discussion of other issues such as a general analysis of the new youthful offender act to be purely dicta and precedent for nothing. I must also object to remanding this case for a new evidentiary hearing. I would decide these issues on the record before us.
¶2 Since the majority has deemed it their duty to go beyond the parameters of these two issues, I feel compelled to comment on their repealing legislative language contained in Section 7306-2.5(D) wherein it is stated that the trial judge does not have to detail responses to the mandated considerations but shall state that he or she has considered each of the guidelines. I believe that it is within the legislative authority to enact such a provision. Therefore, I would not find that the expression should be honored.
¶ 3 However, the legislature has not told us how to review cases prosecuted under the act and what standard of review that we must use. If the judge below follows the statute and only states that he considered the guidelines we will be bound to give the case a de novo review because we will not be informed as to the basis for the decision. On the other hand, if the judge places findings and conclusions in the record we will have the necessary information to review for an abuse of discretion.1
¶4 I dissent to remanding for further proceedings.

. I think it appropriate to inform the trial bench that many times when we are applying the abuse of discretion standard judges of this court express the opinion that they would not have done the same thing that the trial judge did, but they can find a basis for the decision in the record and affirm. When we use a de novo review, we decide the case as if the trial judge had not made a decision.